DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 10, and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Musashi (JP 2005-304633, JP Application No. 2004-123426, see translated copy provided for the citations below, of record) in view of “Unified Detection and Tracking in Retinal Microsurgery” by R. Sznitman et al. MICCAI. Part I, LNCS 6891, pp.1-8. 2011 (hereinafter as Sznitman, of record) in view of Irion (US 2002/0188172).
Regarding claims 1, 10, and 11, Musashi discloses an image processing device, method, and surgery system ([0045]: image processing circuit 19”) comprising: processing circuitry configured to acquire a microscopic image obtained by photographing ([0047]: “microscope 202”) an intraocular endoscope (Fig. 5: “microscope 202”; [0038]: “digital image of two systems, and stereoscopically displayed”; [0047]: the microscope image and endoscope images are distinct) inserted to a subject with a surgical microscope (Fig. 5; [0054]: “while viewing an image of the endoscope 1”).  Musashi does not explicitly disclose that the circuitry is configured to estimate a relative posture of the intraocular endoscope in the subject by analyzing an image of the intraocular endoscope captured in the microscopic image.  However, Sznitman teaches estimating a relative posture of a surgical member on the basis of image data (pp.1-8: images of a tool used during ophthalmic microsurgery are analyzed for the position of the tool).  Sznitman and Musashi belong to the same field of endeavor directed to microretinal surgery.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image-based tool tracking of Sznitman to the endoscopic imaging of Musashi, as to provide accurate accounting of an instrument’s position within an eye during surgery.  Neither Musashi nor Sznitman explicitly disclose that the circuitry is configured to output posture information regarding the relative posture of the intraocular endoscope by superimposing the posture information of the intraocular endoscope on an endoscopic image obtained by the intraocular endoscope.  However, Irion teaches an endoscope that acquires an image, wherein the image may contain superimposed information relating to position and/or orientation ([0014]: “which detect not only the position but also the orientation of both the endoscope(s) and the instrument(s), and that the displayed symbols reflect the orientation of the instrument or instruments and possibly of the further endoscopes relative to the displayed image”; [0036]: “position and the orientation…represented by symbols which are superimposed”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention 
Regarding claim 4, Musashi does not explicitly disclose that the posture includes at least one of a position and orientation.  However, Sznitman teaches that a posture includes at least position (Fig. 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image-based position tracking of Sznitman to the endoscopic imaging of Musashi, as to provide accurate accounting of a instrument’s position within an eye during surgery.
Regarding claim 5, Musashi does not explicitly disclose that the posture information includes a graphic representing a position, an orientation, or a rotation angle on a scale.  However, Sznitman teaches displaying a graphic representing a position, orientation, or rotation (Figs. 2(a)-(h)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image-based tracking of Sznitman to the endoscopic imaging of Musashi, as to provide accurate accounting of a instrument’s position within an eye during surgery.
Regarding claim 8, Musashi discloses that the processing circuitry acquires an image of the intraocular endoscope photographed from an outside of a subject eye as the subject (Fig. 5: “microscope 202”).  Musashi does not explicitly disclose that the processing circuitry estimates the relative posture of the intraocular endoscope in the subject eye on the basis of a feature amount of a portion of the intraocular endoscope, the portion not being inserted to the subject eye.  However, Sznitman teaches estimating a relative posture of a surgical member on the basis of image data which shows relative portions of an instrument in or out of an image frame (Figs. 1-4).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image-based tool tracking of Sznitman to the endoscopic imaging of Musashi, as to provide accurate accounting of a instrument’s position within an eye during surgery.

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Musashi (JP 2005-304633, JP Application No. 2004-123426, see translated copy provided for the citations below, of record) in view of “Unified Detection and Tracking in Retinal Microsurgery” by R. Sznitman et al. MICCAI. Part I, LNCS 6891, pp.1-8. 2011 (hereinafter as Sznitman, of record) in view of Irion (US 2002/0188172), as applied to claim 5 above, in view of “Parametric Eyeball Model for Interactive Simulation of Ophthalmologic Surgery” by Y. Cai et al. MICCAI 2001, LNCS 2208, pp.465-472 (hereinafter as Cai, of record).
Regarding claim 6, neither Musashi, Sznitman, nor Irion, explicitly disclose that the posture information includes a cross-sectional or three-dimensional view of an eyeball model.  However, Cai teaches a three-dimensional eyeball model towards ophthalmologic surgery (pp.465-472).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the model of Cai to the surgical procedure of Musashi, Sznitman, and Irion, as to provide a visual display of an eyeball during a surgical procedure to enhance the visualization and navigation of surgical tools with respect to the anatomical structures of the eye.

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Musashi (JP 2005-304633, JP Application No. 2004-123426, see translated copy provided for the citations below, of record) in view of “Unified Detection and Tracking in Retinal Microsurgery” by R. Sznitman et al. MICCAI. Part I, LNCS 6891, pp.1-8. 2011 (hereinafter as Sznitman, of record) in view of Irion (US 2002/0188172), as applied to claim 1 above, in view of Ren (US 2015/0173644, of record).
Regarding claim 7, neither Musashi, Sznitman, nor Irion explicitly disclose that a marker is displayed on the intraocular endoscope, and the processing circuitry estimates the relative posture of the intraocular endoscope in the subject on the basis of the marker in the microscopic image captured by the surgical microscope.  However, Ren teaches an observable marker at the distal portion of a surgical probe (Fig. 1: “marker 114”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the marker of Ren to a probe of Musashi, Sznitman, and Irion, as to provide enhanced detection capabilities towards providing an accurate accounting of an instrument’s position within an eye during surgery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793